                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               FORT MYERS DIVISION

UNITED STATES OF AMERICA

v.                                         Case No. 2:17-cr-107-FtM-38MRM

OLIVER ROCHER
___________________________

                                 ORDER OF FORFEITURE

      The defendant pleaded guilty to Counts One, Two, and Four of the Indictment each

of which charge him drug distribution offenses, in violation of 21 U.S.C. §§ 841(a)(1) and

841(b)(1)(C), and the United States has established that the defendant obtained

$4,002.00 in proceeds as a result of the offenses.

      The United States moves under 21 U.S.C. § 853 and Rule 32.2(b)(2), Federal

Rules of Criminal Procedure, to forfeit the $4,002.00 in proceeds.         The motion is

GRANTED. The United States is entitled to forfeit the $4,002.00 in proceeds which the

defendant obtained as a result of the drug distribution offenses.

      Because the $4,002.00 in proceeds was dissipated by the defendant, the United

States may seek, as a substitute asset, pursuant to 21 U.S.C. § 853(p), forfeiture of any

of the defendant’s property up to the value of $4,002.00. Jurisdiction is retained to enter

any order necessary for the forfeiture and disposition of any substitute asset and to

address any third-party claim.

      DONE and ORDERED in Fort Myers, Florida, this 22nd day of October, 2018.




Copies to: All Parties/Counsel of Record
